NORTONI, J.
This is a suit for damages accrued to pláintiff through the negligence of defendant. Plaintiff recovered and defendant prosecutes the appeal.
Defendant manufactures and sells automobiles, and plaintiff was in its employ as a demonstrator and salesman of its automobiles at the time of his injury. It appears plaintiff was demonstrating an automobile to a prospective purchaser when the steering gear of the machine separated and caused it to collide with a tree in Forest Park with such force as to demolish the automobile and throw plaintiff upon the earth so as to fracture his skull at the base of the brain.
It is argued, first, on the part of defendant, that the petition is insufficient to state a cause of action against defendant, in that it omits to aver defendant either knew or might have known of the defective steering gear attached to the automobile, but we are not so persuaded. Defendant seems to confuse the doctrine requiring the master to exercise ordinary care in the matter of construction and furnishing appliances, reasonably safe for the use of his servant, with that which obtains with respect to .appliances which, though reasonably safe when furnished, become defective thereafter.
No one can doubt that the master performs the full measure of his duty enjoined by the law when he exercises ordinary care to discover defects and furnishes the servant an appliance reasonably safe for *726use. If, after the master has performed this duty of furnishing a reasonably safe appliance, it becomes defective while in use, no -recovery may be allowed as for a breach of the obligation with respect to that matter, unless it appears the master either knew, or by exercising ordinary care in that behalf might have known, of the defect for a sufficient length of time to remove it. [Mueller v. Shoe Co., 109 Mo. App. 506, 84 S. W. 1010.]
However, this rule is beside the case here, for no> complaint is made with respect to the failure of the master to perform his duty after the automobile was furnished to plaintiff, reasonably safe for the purposes of demonstration, but, on the contrary, the petition proceeds on the theory that defendant breached the obligation which the law cast against it to exercise ordinary care in furnishing plaintiff with an appliance —that is, an automobile — reasonably safe for use in demonstration, in that it furnished him an automobile with a defective steering apparatus which separated while running and occasioned his hurt.
The averment touching this matter is, “plaintiff further states that the injuries aforesaid sustained by plaintiff were the direct result of the negligence and carelessness of the defendant in furnishing him with a car with unsafe, dangerous and defective steering apparatus as aforesaid.” In other portions of the petition it is set forth that the sector lever, or, as some call it, the steering arm, separated from the tie link in the rod to which it was attached, and this, too, though the machine was apparently safe for use. The petition proceeds throughout upon the theory that defendant breached its obligation to exercise ordinary care in furnishing plaintiff a reasonably safe appliance.. Such being true, it is not essential to aver that defendant either knew or might have known of the defect by exercising ordinary care to that end, and an averment that the master negligently furnished the ap*727pliance will suffice. [See Young v. Shickle, etc., Iron Co., 103 Mo. 324, 15 S. W. 771; Fassbinder v. Mo. Pac. R. Co., 126 Mo. App. 563, 104 S. W. 1154.]
It is urged the court should have peremptorily directed a verdict for defendant, but the argument is obviously without merit. The evidence tends to prove that the automobile furnished plaintiff was an old one, but had been overhauled by defendant and furnished to plaintiff as sufficient, and asserted to be in fine shape but a week or ten days Before. As before said, plaintiff was a demonstrator and salesman of automobiles for defendant. The automobile involved here was a large one and weighed about 3500 pounds, possession a minimum of fourteen horse power and a maximum of eighteen horsepower. It had been in the service of defendant about a year and a half, and was first used with a wagon body on it, for the purpose of hauling express, castings, etc. Afterwards it was equipped with a touring car body and plaintiff used it as a demonstrating car for some eight or ten months. About six weeks before plaintiff received his injury, he reported to the manager of defendant that there was a noise in the car designated as a “pound” and that it was unfit for demonstrating purposes and, furthermore, that it needed new chains. Defendant’s manager thereupon instructed plaintiff to send the car up to the factory and he would have it overhauled thoroughly and ‘ ‘ go all the way through it. ’ ’ The car was delivered to the factory to be overhauled and made as it should be. Defendant overhauled the car and furnished it to plaintiff about a week or ten days before his injury, to be used in demonstrating. Defendant’s manager assured plaintiff at that time that the car was in “fine shape.” Apparently the automobile was sufficient in all respects, but there was a defect thereabout in the steering gear, beneath the body of the car, which was concealed by means of a leather hood about the same.
*728It appears the steering gear, which is connected with the steering wheel in the hands of the demonstrator, operates through the connection of a bar with a ball or knob on the end of it inserted in a slot in another bar. These two pieces of the machine are in evidence and are exhibited here through a call therefor in the bill of exceptions and by consent of the counsel. Exhibit “A” is a rod which was called a tie link and Exhibit “B” is known as a sector lever, mentioned, too, as the steering arm. The rod Exhibit “A” is hollow for about four inches from- each end and has a slot running along in the top of it for some distance from each end. The outer end of the hollow in the rod is closed by a nut. To fit the two parts together the nut is removed and the ball at the end of Exhibit “B” fitted closely into the hollow part of Exhibit “A,” the slender portion of Exhibit “B” above the ball extending up above the slot. These two parts appear to be much worn at their conjunction— that is to say, the ball or knob on the one is diminished in size by long use, and the slot in the other is made larger and extended through the same means. The evidence tends to prove that, because of this condition, the ball or knob slipped out from the slot and thus separated the steering gear of the machine beneath the body of the car while plaintiff was driving it at a rate of speed between fifteen and twenty miles an hour.
While the machine was thus moving at a rapid rate of speed, the wheels of the car refused to respond to the turn of the steering wheel held by plaintiff, and, indeed, he says the steering wheel moved around in his hands like a toy. Thereupon the automobile left the roadway and collided with a tree with such force as to demolish it and throw plaintiff and his customer both to the ground, inflicting the injuries upon plaintiff for which he sues. It appears, too, that one of the tires of the automobile exploded immediately before the collision or contemporaneously therewith or immediately *729thereafter. A witness, some distance away, said he heard the explosion immediately prior to the collision, hut another witness said it was immediately after the collision of the automobile with the tree.
It is argued that the evidence is insufficient to suggest with certainty that the collision and consequent injury occurred because of the defective steering gear, for it is said it might as well be attributed to the exploding tire which likewise may occasion an automobile to leave the road. But it is clear this was a matter for the jury to answer, for it appears from the evidence of an automobilist that immediately after the collision the steering gear was found to be separated as above described. Moreover, in connection with this, there is the positive and direct testimony of plaintiff that the steering apparatus refused to respond and guide the wheels of the car when he turned the steering wheel and sought to apply it. Plaintiff says the steering wheel turned in his hand like a toy, thus indicating, of course, that the connections were separated from the steering gear as above described, and because of that the automobile collided with the tree, for he could not control it. There is an abundance in this evidence to render the question as to the cause of the injury one for the jury. The matter of the exploding tire was properly submitted in an instruction for defendant, and the jury told that if the collision was caused by that, without reference to the separation of the steering gear, the judgment should be for defendant. There can be no doubt that, though the automobile was an old one and had been in use theretofore, it is to be treated in the instant case as newly furnished to plaintiff. On his complaint it was taken in charge by defendant with a view of overhauling it and it appears such was done. Thereafter the car was delivered again to plaintiff with the assurance on the part of defendant’s manager that it was in fine shape for use. Obviously it became defendant’s duty to ex*730ercise ordinary care in overhauling and reconstructing’ the automobile for use and this obligation applied as well to the matter of the steering gear as to other parts. The evidence suggests with great force that defendant was remiss in its duty with respect to this obligation, and omitted to inspect the steering gear, for to do so would certainly reveal its defective condition and suggest the installation of a new one. The two parts, which, it appears, separated and occasioned the injury, are before the court here as they were before the jury, and it is obvious to anyone that they may be pulled apart by the hands with but slight effort. In evidence as they are, and subject to the inspection of the jury, they speak with telling force as to the defective condition of the steering gear, and enforce a conclusion to the mind to that effect which may not be escaped.
In this connection, it is argued, too, that the court should have peremptorily directed a verdict for defendant because the evidence does not reveal that defendant either knew, or might have knowd by the exercise of ordinary care, that the steering gear of the car was defective, for it is said the master is presumed to have done his full duty in the premises. Though such presumption usually obtains, it is certainly not a conclusive one, but may be overcome and removed entirely by the evidence given at'the trial. There is an abundance in the facts stated tending to prove that the master omitted to do its duty in the instant case and that this omission was with respect to the matter of construction in overhauling the car, to the end of furnishing it for plaintiff’s use. If, as before said, it appeared the car was furnished to plaintiff reasonably safe, and that, though the master had exercised the full measure of care thereabout, the steering gear subsequently became defective, the matter of actual or constructive notice of the condition to defendant would inhere in the case as precedent to its liability, to the *731•end that an opportunity for repair might he had. But here the principle adverted to is wholly without influence, for the remission of duty laid against defendant and supported by the evidence relates to the matter of carelessly constructing the appliance and furnishing it to plaintiff in a defective condition. No one can doubt that the law requires the master to exercise ordinary care in furnishing the servant a reasonably safe appliance with which to perform the duties of the task assigned him. Moreover, if the master constructs the appliance or assumes as here to personally overhaul an old one as through a reconstruction and furnish it to the servant for use, the law devolves against him the duty of exercising ordinary care with respect to such reconstruction, for beyond question the servant is entitled to receive from the master a reasonably safe appliance, that is, in so far as is possible by the ■exercise of ordinary care on the part of the master. In such cases, where the master assumes to construct and furnish the appliance, he is not entitled to notice of a defect if he might have discovered it by exercising ■ordinary care to that end in the course of construction and before furnishing it for use. [Malkmus v. St. Louis, etc. Cement Co.. 150 Mo. App. 446, 458, 459, 131 S. W. 148; Bowen v. Chicago, B. etc. R. Co., 95 Mo. 268, 8 S. W. 230; Shearman & Redfield on Neg. (5 Ed.), Sec. 194.] It is entirely clear that the case was one for the jury on the theory pursued unless plaintiff’s right of recovery should be denied as for his contributory negligence.
The answer pleaded contributory negligence on the part of plaintiff, and there is evidence tending to prove it. It is urged on this alone the plaintiff is not entitled to recover and the court should have so directed the jury as a matter of law, for it is said plaintiff voluntarily testified that he was operating the automobile at the time of the injury at a speed between fifteen and twenty miles per hour. The argu*732ment touching this matter predicates upon our statute ■which inhibits the running of an automobile on a public highway at a greater rate of speed than fifteen miles per hour and within the limits of any city at a rate of speed greater than ten miles per hour. The automobile in the instant case was being operated within the city of St. Louis and as before said plaintiff testified that he was then driving it at a speed between fifteen and twenty miles per hour. Obviously such conduct on his part was violative of the statute, and it is to be conceded that the operation of a conveyance at a rate of speed exceeding that prescribed and in a manner inhibited by a statute or ordinance is regarded as negligence per se, Therefore such showing alone is usually treated as prima facie, though not conclusive, evidence of negligence, if an injury ensue, on the part of the party so violating the statute — that is, as evidence tending to prove such negligence. But a recovery is not to be allowed for this unless it appears that such violation of the statute was a proximate cause of the injury. The mere fact that one is engaged in operating a conveyance at a rate of speed inhibited by the statute at the time an injury occurs is not sufficient, in and of itself, in every case, together with the statute prescribing the rate of speed, to reveal conclusively that the injury resulted from such conduct. It must appear, too, that such violation of the statute operated proximately to cause the injury. [Kelley v. H. & St. J. R. Co., 75 Mo. 138; Bluedorn v. Mo. Pac. R. Co., 121 Mo. 258, 25 S. W. 943; Schmidt v. St. Louis Transit Co., 140 Mo. App. 182, 120 S. W. 96; Campbell v. St. Louis Transit Co., 121 Mo. App. 406, 411, 99 S. W. 58.] So, too, for the same reason, in this case it must appear that such conduct on the part of plaintiff contributed proximately to or concurred in his injury. There may be cases where such conclusion of negligence must arise as a matter of law, but this is not one of them. It may be that, though the automobile here *733had been running at but eight miles an hour, plaintiff would have received his injury from the breaking of the steering gear, identically as he did with it running at more than fifteen miles, per hour. The matter of the rate of speed seems not to be conclusive at all, for a heavy machine weighing 3500 pounds is likely to go astray and produce calamitous results from the breaking of the steering gear when running at a rate of speed even within the statutory inhibition. The question of defendant’s contributory negligence and as to whether or not the high rate of speed contributed proximately to his injury was obviously for the jury. The instructions given properly submitted it, as they did other questions pertaining to the liability and nonliability of defendant on the facts of the case.
The substantial points made against the instruction on the measure of damages are identical with and arise under like circumstances as those considered in School v. Grayson, 147 Mo. App. 652, 127 S. W. 415. In that case the arguments put forward here were “duly considered and separately treated as unavailing in the opinion. What is there said is sufficient without more.
Other arguments pertaining to the instructions given for plaintiff are all disposed of by what we have said in the opinion and no instructions were refused to defendant.
The judgment should be affirmed. It is so ordered.
Reynolds, P. J., and Allen, J., concur.